FILED
                            NOT FOR PUBLICATION                             JUN 10 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BYRON LEE BARTON,                                No. 08-35447

               Petitioner - Appellant,           D.C. No. 2:08-cv-00186-TSZ

  v.

UNITED STATES OF AMERICA,                        MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Former federal prisoner Byron Lee Barton appeals from the district court’s

order denying his motion to file a petition for a writ of error coram nobis. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Barton contends that the district court erred in dismissing his coram nobis

petition as untimely. Contrary to Barton’s contention, he is not entitled to relief

because he failed to demonstrate that valid reasons existed for filing his coram

nobis petition some 30 years after he was convicted, and 14 years after the

Supreme Court decided Staples v. United States, 511 U.S. 600 (1994), the case he

contends entitled him to relief. See United States v. Riedl, 496 F.3d 1003, 1006-08

(9th Cir. 2007); see also Maghe v. United States, 710 F.2d 503, 503-04 (9th Cir.

1983) (denying a coram nobis petition as untimely where the claim could have

been raised earlier and there were no sound reasons for the delay).

      AFFIRMED.




                                           2                                    08-35447